Citation Nr: 0608940	
Decision Date: 03/28/06    Archive Date: 04/04/06

DOCKET NO.  03-12 845	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Whether a VA Form 9 received on June 25, 1997, was a 
timely substantive appeal.

2.  Entitlement to service connection for a back disability.

3.  Entitlement to service connection for headaches.

4.  Entitlement to service connection for bilateral hearing 
loss.

5.  Entitlement to service connection for a left shoulder 
disability.

6.  Entitlement to an initial rating in excess of 10 percent 
for a bilateral knee disability.

7.  Entitlement to an initial compensable rating for herpes.

8.  Entitlement to an initial compensable rating for acne of 
the face. 

9.  Entitlement to an initial compensable rating for left 
ankle disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel


INTRODUCTION

The veteran had active service from August 1974 to August 
1977.

This appeal arose before the Board of Veterans' Appeals 
(Board) from rating decisions of the above Department of 
Veterans Affairs (VA) Regional Office (RO).  The veteran 
testified before the undersigned Veterans Law Judge at a 
Travel Board hearing conducted at the RO in January 2006.

The issues listed above, with the exception of issue number 
1, are addressed in the Remand portion of the decision below 
and are REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  VA will provide notification when 
further action is required on the part of the appellant.

FINDING OF FACT

The veteran's substantive appeal from the September 1995 RO 
rating decision was filed in June 1997, 21 months after the 
mailing of that decision and 8 months after the mailing of 
the statement of the case.


CONCLUSION OF LAW

A timely substantive appeal was not filed from the September 
1995 rating decision which found that service connection was 
not warranted for a left hand disability, hay fever, and 
tinea pedis, and which had found that new and material 
evidence had not been presented to reopen the claims for 
service connection for a psychiatric disorder, ulcers, a 
hearing loss, a back disability, headaches, and a left 
shoulder disability.  38 U.S.C.A. § 7105 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.109, 20.200, 20.202, 20.302 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2005); 
38 C.F.R. § 3.159(b) (2005); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Proper VCAA notice must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide; 
and (4) must ask the claimant to provide any evidence in her 
or his possession that pertains to the claim, in accordance 
with 38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided 
to a claimant before the initial unfavorable agency of 
original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).

VA must also make reasonable efforts to obtain records 
identified by the claimant, which the claimant has authorized 
VA to obtain.  If VA is unable to obtain these records, VA 
must notify the claimant of the records that could not be 
obtained, briefly explain the efforts made to obtain them, 
and describe any further actions VA will take with respect to 
the claim.  38 U.S.C.A. § 5103A(b)(1) and (2) (West 2002 & 
Supp. 2005);  38 C.F.R. § 3.159(c)(1) (2005).  If VA is 
attempting to obtain records from a Federal department or 
agency, the effort to obtain them will continue until the 
records have been obtained unless it is reasonably certain 
that such records do not exist or that further efforts to 
find them would be futile.  38 U.S.C.A. § 5103A(b)(3) (West 
2002 & Supp. 2005); 38 C.F.R. § 3.159(c)(2) (2005).

However, VCAA notice is not required in those cases when a 
claim is barred as a matter of law.  See Smith v. Gober, 14 
Vet. App. 227, 230 (2000); aff'd 281 F.3d 1384 (Fed. Cir. 
2002), cert. denied, 537 U.S. 821 (2002).  Given the finding 
below that the veteran failed to submit a timely substantive 
appeal as to the September 1995 rating action, thus 
statutorily barring the veteran from appealing that decision, 
VCAA notice concerning this issue is not required.

II.  Applicable laws and regulations

A substantive appeal consists of a properly completed VA Form 
9, Appeal to Board of Veterans' Appeals, or correspondence 
containing the necessary information. Proper completion and 
filing of a substantive appeal are the last actions a veteran 
needs to take to perfect an appeal.  38 C.F.R. § 20.202 (West 
2002 & Supp. 2005).  A substantive appeal must be filed 
within 60 days from the date that the agency of original 
jurisdiction mails the statement of the case (SOC) to the 
veteran or within the remainder of the one-year period from 
the date of mailing of the notification of the determination 
being appealed, whichever comes later.  38 U.S.C.A. § 7105 
(West 2002 & Supp. 2005); 38 C.F.R. § 20.302(b) (2005).

If a claimant fails to file a substantive appeal in a timely 
manner, and fails to timely request an extension of time, he 
is statutorily barred from appealing the RO decision.  Roy v. 
Brown, 5 Vet. App. 554, 556 (1993).  By statute, questions as 
to the timeliness or adequacy of a substantive appeal are 
determined by the Board.  38 U.S.C.A. § 7105(d)(3) (West 2002 
& Supp. 2005); 38 C.F.R. § 20.101(d) (2005).

Pursuant to 38 C.F.R. § 3.109, time limits for filing may be 
extended in some cases on a showing of "good cause."  
However, the Court decided in Corry v. Derwinski, 3 Vet. App. 
231 (1992), that there is no legal entitlement to an 
extension of time, but that 38 C.F.R. § 3.109(b) commits the 
decision to the sole discretion of the Secretary.  
Specifically, 38 C.F.R. § 3.109(b) requires that, where an 
extension is requested after expiration of a time limit, the 
required action must be taken concurrent with or prior to the 
filing of a request for extension of the time limit, and good 
cause must be shown as to why the required action could not 
have been taken during the original time period and could not 
have been taken sooner than it was.

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 
38 U.S.C.A. § 7104(a) (West 2002 & Supp. 2005).  When there 
is an approximate balance of evidence regarding the merits of 
an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.102, 4.3 (2005).  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that 
"a veteran need only demonstrate that there is 'an 
approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  See 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, supra.

III.  Factual background and analysis

The RO issued a decision in September 1995 which found that 
service connection was not warranted for a left hand 
disability, hay fever, and tinea pedis, and which also found 
that new and material evidence had not been presented to 
reopen previously denied claims for service connection for a 
psychiatric disorder, ulcers, a hearing loss, a back 
disability, headaches, and a left shoulder disability.  The 
veteran was informed of this rating decision in a letter 
dated September 22, 1995.  On September 19, 1996, the RO 
received the veteran's notice of disagreement with the 
decision.  On October 30, 1996, the RO mailed the veteran an 
SOC.  His substantive appeal, signed and dated June 26, 1997 
(sic), was date-stamped as received by the RO on June 25, 
1997. 

The veteran testified at a Travel Board hearing before the 
undersigned at the RO in January 2006.  He stated that in 
1995 he had been represented by a private attorney, who was 
also handling his non-service-connected pension claim.  He 
recalled signing the appeal document and talking to his 
attorney about it.  He said that he had assumed that she 
properly submitted all the paper work to appeal the September 
1995 rating decision.

After a careful review of the evidence of record, the Board 
finds that the veteran did not submit a timely appeal from 
the September 1995 rating action.  The evidence clearly shows 
that the substantive appeal in question was not received at 
the RO until June 25, 1997, some 6 months after the deadline 
for its submission, which would have been in late December 
1996.

We fully acknowledge the veteran's testimony that he had 
trusted his attorney to submit the Form 9.  However, the 
substantive appeal indicates on its face that it was filed in 
the same month that the veteran signed it.  (Actually, the 
form is dated, next to the veteran's signature, one day later 
than the receipt date stamp on the reverse.)  Even if the 
form had been dated much earlier by the veteran, within the 
required time period for filing, there is no provision in the 
law permitting the date of submission of an appeal to one's 
attorney or other representative to be recognized as the date 
of filing with VA.  It is the date of receipt by the RO that 
governs as to timeliness of an appeal. 




Moreover, there is no indication in the record that the 
veteran or his attorney had asked for an extension of the 
time limit in which to submit the substantive appeal.  In 
summary, the preponderance of the evidence is against the 
veteran's claim that he filed a timely substantive appeal 
from the September 1995 rating decision.


ORDER

A timely substantive appeal as to the September 1995 rating 
decision which found that service connection was not 
warranted for a left hand disability, hay fever, and tinea 
pedis, and which also found that new and material evidence 
had not been presented to reopen claims for service 
connection for a psychiatric disorder, ulcers, a hearing 
loss, a back disability, headaches, and a left shoulder 
disability, was not filed, and the present appeal is denied.


REMAND

The veteran has requested service connection for a back 
disability, headaches, a bilateral hearing loss, and a left 
shoulder disability.  He has also requested increased 
evaluations for the service-connected bilateral knee 
disability, herpes, acne of the face, and left ankle 
disability.  

A review of the evidence indicates that the veteran was 
awarded Social Security Administration (SSA) disability 
benefits in September 1999.  The Administrative Law Judge's 
decision is part of the record; however, no attempt was made 
to obtain the records relied upon by the SSA in making this 
determination.  The Court of Appeals for Veterans Claims has 
emphasized the need to obtain SSA medical records in cases 
involving VA claims.  See Murincsak v. Derwinski, 2 Vet. App. 
363, 371-2 (1992).


At his personal hearing, the veteran stated that he was being 
treated for his various service-connected disorders at both 
the Gainesville and Lake City VA Medical Centers.  However, 
the last VA outpatient treatment records date from 1998.  The 
RO must attempt to obtain all relevant treatment records 
prior to a final determination of his claims.

In addition, the veteran's bilateral knee disability, herpes, 
and acne of the face were last examined by VA in September 
1978, and his left ankle disability was last examined in 
November 1977.  It is likely that those examinations no 
longer reflect the current nature and degree of severity of 
the service-connected disabilities.  Therefore, it is found 
that further examination would be helpful in this case.

The veteran is hereby advised of the importance of reporting 
to any scheduled VA examinations, and of the consequences of 
failing to so report.  See 38 C.F.R. § 3.655 (2005).

During the pendency of this appeal, on March 3, 2006, the 
Court of Appeals for Veterans Claims issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, Nos. 01-
1917 and 02-1506, which held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim, including the degree of disability and the effective 
date of an award.  In the present appeal, the appellant was 
provided with notice of the type of information and evidence 
that was needed to substantiate his claim for service 
connection, but he was not provided with notice of the type 
of evidence necessary to establish a disability rating or 
effective date for the disability on appeal.  The Board is 
confident that the RO will effectuate the new requirements of 
the Court in this matter.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Social Security Administration 
and request that they provide copies of all 
medical records relied upon in awarding the 
veteran disability benefits.  All efforts to 
obtain these records must be documented for 
the claims folder.  If there are no records 
available, it should be so noted, in writing, 
for the claims folder.

2.  Contact the Gainesville and Lake City VA 
Medical Centers and request that they provide 
copies of the veteran's treatment records 
developed between January 1998 and the 
present.  

3.  Arrange for the veteran to undergo 
orthopedic and dermatological examinations in 
order to evaluate the current nature and 
degree of severity of the service-connected 
bilateral knee disability, left ankle 
disability, herpes, and acne of the face.  The 
claims folder must be made available to the 
examiners prior to the examinations, and the 
examiners must indicate in the examination 
reports that the claims folder was so 
reviewed.  

a.  The orthopedic examiner should fully 
describe the degree of limitation of motion 
of the joint or joints affected by any 
degenerative changes.  Any limitation of 
motion of the knees and left ankle must be 
objectively confirmed by clinical findings 
such as swelling, muscle spasm, or 
satisfactory evidence of painful motion.  
Complete range of motion studies should be 
performed to accurately ascertain the 
amount of limitation of motion present in 
both knees and the left ankle.  The 
inability to perform the normal working 
movements of the body with normal 
excursion, strength, speed, coordination 
and endurance should be described, and the 
degree of functional loss due to pain 
should also be indicated.  38 C.F.R. 
§ 4.40.  It should be indicated whether 
there is more or less movement than normal, 
weakened movement, excess fatigability, 
incoordination, pain on movement, swelling, 
deformity or atrophy of disuse.  38 C.F.R. 
§ 4.45.


b.  The dermatological examination must 
fully describe the veteran's herpes and 
acne of the face.  Specifically, the 
examiner must indicate whether either 
condition results in exfoliation, exudation 
or itching, if involving an exposed surface 
or extensive area.  It should also be noted 
whether either condition involves at least 
5 percent, but less than 20 percent, of the 
entire body, or at least 5 percent, but 
less than 20 percent, of exposed areas 
affected, or; intermittent systemic therapy 
such as corticosteroids or other 
immunosuppressive drugs required for a 
total duration of less than six weeks 
during the last 12-month period.

c.  A complete rationale for all opinions 
expressed must be provided.

4.  Once the above-requested development has 
been completed, the RO must readjudicate the 
veteran's claims for service connection for a 
back disability, headaches, a bilateral 
hearing loss, and a left shoulder disability 
and for increased evaluations for a bilateral 
knee disability, a left ankle disability, 
herpes, and acne of the face.  All applicable 
laws and regulations must be taken into 
consideration, to include all diagnostic codes 
before and after August 30, 2002 applicable to 
the veteran's skin disorders (herpes and acne 
of the face).  If any decision remains adverse 
to the veteran, he and his representative 
should be provided an appropriate supplemental 
statement of the case (SSOC) and an 
opportunity to respond.  The case should then 
be returned to the Board for further appellate 
consideration, if otherwise in order. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


